DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2022.

Information Disclosure Statement
The Information Disclosure Statements (lDS) submitted on 07/29/2019 and 06/11/2021 are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018212735.2, filed on 07/31/2018.

Claim Objections
Claim 6 is objected to because of the following informality:
“diffuser element is volume hologram” should perhaps read “diffuser element is a volume hologram”
Claim 11 is objected to because of the following informality:
“coupleable” should perhaps read “couplable”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeruhami et al. (U.S. Pre-Grant Patent Publication No. 2020/0249354 A1).

Regarding Claim 1, Yeruhami teaches a LIDAR device for scanning a scanning area (Fig. 2E), comprising: a transmitting unit including: at least one radiation source for generating an electromagnetic beam (Fig. 2E, projecting unit 102), and at least one optical transmission system for shaping and emitting the generated electromagnetic beam (Fig. 2E, optical window 124A may include diffuser lens [0136]); at least one detector (Fig. 2E, sensor 116); a receiver unit including an optical receiving system for receiving an incoming electromagnetic beam (Fig. 2E, sensing unit 106) and for deflecting the incoming electromagnetic beam to the at least one detector ([0136] light reflected from the object may be captured by second optical window 124B and may be redirected to sensor 116); and a housing within which the transmitting unit and the receiver unit are situated, wherein: the housing is radiation-transparent at least in some areas ([0136] teaches Fig. 2E is a configuration of LIDAR system 100 of Fig. 1A. Fig. 1A illustrates a housing surrounding lidar components with optical window 124), and the transmitting unit includes at least one diffuser element in a beam path of the emitted electromagnetic beam (Fig. 2E, optical window 124A may include diffuser lens [0136]). 
Regarding Claim 2, Yeruhami teaches the LIDAR device in Claim 1. Yeruhami further teaches wherein the diffuser element has one of a planar shape and a non-planar shape (Fig. 2E, optical window 124A may include diffuser lens [0136]).
Regarding Claim 3, Yeruhami teaches the LIDAR device in Claim 1. Yeruhami further teaches wherein the diffuser element one of: has an oblique inclination angle in relation to the optical transmission system, and is aligned essentially orthogonally with respect to the optical transmission system (Fig. 2E, optical window 124A is orthogonal to irradiation path).
Regarding Claim 4, Yeruhami teaches the LIDAR device in Claim 1. Yeruhami further teaches wherein the transmitting unit and the receiver unit are situated one above the other in a vertical direction (Fig. 2E), and wherein one of: a radiation-transparent section of the housing is the diffuser element, at least in some sections (Fig. 2E, optical window 124A may include a diffuser lens [0136]), and the diffuser element is situated one of next to and on the radiation-transparent section of the housing and conceals the radiation-transparent section, at least in some sections ([0136] teaches Fig. 2E is a configuration of LIDAR system 100 of Fig. 1A. Fig. 1A illustrates a housing surrounding lidar components with optical window 124. [0136] further teaches the optical window may include a diffuser lens).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeruhami et al. (U.S. Pre-Grant Patent Publication No. 2020/0249354 A1) in view of Popovich et al. (U.S. Pre-Grant Patent Publication No. 2017/0030550 A1).

Regarding Claim 5, Yeruhami teaches the LIDAR device in Claim 1. Yeruhami may not explicitly teach; however, Popovich teaches wherein the diffuser element is a volume hologram (Fig. 3, Electrically Switchable Holographic Bragg Grating (ESBG) 3 & [0103] teaches ESBGs have properties of Bragg holograms & [0032] teaches ESBG may be incorporated with diffusion characteristics).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the optical window (124A) taught by Yeruhami with the ESBG (3) as taught by Popovich with the motivation of enabling a compact form factor and high optical efficiency (see Popovich at [0006]).
Regarding Claim 6, Yeruhami/Popovich teaches the claimed LIDAR device in Claims 1 and 5. Yeruhami/Popovich further teaches wherein the diffuser element is volume hologram having at least two optical functions (Popovich in [0103] teaches angle and wavelength selectivity of ESBGs based on the Bragg diffraction equation. Fig. 44 & [0131] further teaches angle and wavelength selectivity).
Regarding Claim 7, Yeruhami/Popovich teaches the claimed LIDAR device in Claims 1, 5, and 6. Yeruhami/Popovich further teaches wherein at least one of the optical functions is one of an angle-of-entry selectivity and a wavelength selectivity (Popovich in [0103] teaches angle and wavelength selectivity of ESBGs based on the Bragg diffraction equation. Fig. 44 & [0131] further teaches angle and wavelength selectivity).
Regarding Claim 8, Yeruhami/Popovich teaches the claimed LIDAR device in Claims 1, 5, 6, and 7. Yeruhami/Popovich further teaches wherein the electromagnetic beam that has been emitted and has been transmitted by the diffuser element is selectively diffusible with the aid of at least one of the optical functions of the diffuser element (Popovich in Fig. 44 & [0131] teaches diffraction dependence selectively based on incident angle).
Regarding Claim 9, Yeruhami/Popovich teaches the claimed LIDAR device in Claims 1, 5, 6, 7, and 8. Yeruhami/Popovich further teaches wherein the electromagnetic beam that has been emitted and has been transmitted by the diffuser element is selectively diffusible with the aid of at least one of the optical functions of the diffuser element (Popovich in Fig. 44 & [0131] teaches diffraction dependence selectively based on incident angle).
Regarding Claim 10, Yeruhami/Popovich teaches the claimed LIDAR device in Claims 1, 5, and 6. Yeruhami/Popovich further teaches the transmitting unit includes at least one retardation plate for adapting a polarization of one of the generated electromagnetic beam and the emitted electromagnetic beam (Popovich in Fig. 24, wave plate 35 & [0110]), and at least one of the optical functions of the diffuser element is dependent on the polarization of the transmitted electromagnetic beam (Popovich in Fig. 24, ESBGs 31a,b,32a,b & [0110] teaches polarization-dependent diffraction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeruhami et al. (U.S. Pre-Grant Patent Publication No. 2020/0249354 A1) in view of Donovan (U.S. Pre-Grant Patent Publication No. 2020/0200874 A1).

Regarding Claim 11, Yeruhami teaches the LIDAR device in Claim 1. Yeruhami may not explicitly teach; however, Donovan teaches wherein the transmitting unit includes at least two radiation sources that are coupleable into the optical transmission system directly (Fig. 8, sources 802 and 804 of different wavelengths & [0069]), with the aid of one of a dichroic filter and at least one mirror (Fig. 8, wavelength combiner 806). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify projecting unit (102) as taught by Yeruhami with illuminator (800) as taught by Donovan with the motivation of incorporating multiple wavelengths to improve system performance while offing the possibility of reducing size, cost, and system complexity (see Donovan at [0050]).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Zheng et al. (U.S. Pre-Grant Patent Publication No. 20200191959) which discloses lidar system using a holographic diffuser element. 
Frederiksen et al. (U.S. Pre-Grant Patent Publication No. 20170139096) which discloses a volume hologram with angle and wavelength selectivity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./           Examiner, Art Unit 3645                                                                                                                                                                                             /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645